In his motion for rehearing appellant presents a long explanation why his bill of exception number three was presented in question and answer form and a persuasive argument that this court should consider it. A re-examination of the bill confirms our view that it presents no exception to the rule against such practice. The explanation of the learned trial judge to the bill would show no error in his ruling upon the matter complained of if it should be considered.
The motion for rehearing is overruled.
Overruled.